DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 12 March 2021, in which claims 1, 3-5, and 8-10 were amended, claims 2, 6, and 7 were canceled, and claim 11 was added.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 03 October 2018. It is noted, however, that applicant has not filed a certified copy of the JP2018-188247 application as required by 37 CFR 1.55.

Claim Objections
Claims 1, 3, 4, 8, and 11 are objected to because of the following informalities.  Examiner suggests the changes below:
“a outer side” be changed to --an outer side-- (claim 1, line 20; claim 8, line 16; claim 11, line 17);
“a face of the curtain airbag at a vehicle cabin interior side of the curtain airbag” be changed to --the inner side face-- (claim 3, lines 3-4);
“a face of the curtain airbag at a vehicle cabin interior side of the curtain airbag” be changed to --the inner side face-- (claim 4, lines 3-4).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:  
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.  

Claims 1, 3-5, 10, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Also, the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The originally filed specification does not disclose a configuration in which the restraint performance improvement portion exists on an outer side of both a lower end portion of the curtain airbag corresponding to the vehicle seat in the comfortable state and the leading end chamber of the curtain airbag (last 5 lines of claims 1 and 11).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:  
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.  

Claims 1, 3-5, and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1 and 11, the last 5 lines are confusing.  As best understood by Examiner, the restraint performance improvement portion is provided at an inner side face of the curtain airbag at a lower end portion of the curtain airbag corresponding to the vehicle seat in the comfortable state, and an additional performance improvement portion may be provided on an outer side face of the curtain airbag at a portion of the leading end chamber of the curtain airbag (the additional performance improvement portion portrayed in Applicant’s Figure 4).  Accordingly, the last 5 lines of claims 1 and 11 are confusing, in that the restraint performance improvement portion does not exist on an outer side of both a lower end portion of the curtain airbag corresponding to the vehicle seat in the comfortable state and the leading end chamber of the curtain airbag.  Clarification and rewording are required.
In regards to claim 3, it is unclear how the restraint performance improvement portion could be a separate base fabric specifically attached to an inner side face, when preceding claim 1 also discloses the restraint performance improvement portion disposed on an outer side.  Clarification and rewording are required.
In regards to claim 4, it is unclear how the restraint performance improvement portion could be a coating specifically attached to an inner side face, when preceding claim 1 also discloses the restraint performance improvement portion disposed on an outer side.  Clarification and rewording are required.
In regards to claim 5, it is unclear how the restraint performance improvement portion could be a stitching specifically attached to an inner side face, when preceding claim 1 also discloses the restraint performance improvement portion disposed on an outer side.  Clarification and rewording are required.
In regards to claims 8, it is unclear how the strap could have three separate end portions (first end portion, end portion at the vehicle front side, and end portion at the vehicle rear side).  Clarification and rewording are required.
In regards to claim 9, it is unclear how the strap could have an additional end portion at the vehicle front side.  Clarification and rewording are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Czach et al. (US 8,353,530).  Czach et al. discloses a curtain airbag device (airbag assembly #100, 200, 300, 400) for a vehicle (#10), the curtain airbag device comprising:
a curtain airbag (#110, 210, 310, 410) configured to inflate and deploy toward a vehicle lower side from an outer side end portion (roof rail #12) of a ceiling of the vehicle in a vehicle width direction, when an inflator (#140, 340, 440) activates at a time of vehicle collision and supplies gas into the curtain airbag, the curtain airbag including a leading end chamber (front portion of airbag #110, 210, 310, 410) provided at a vehicle front side of the curtain airbag, a lower end portion of the leading 
a restraint performance improvement portion (anti-slip patch #120, 220, 320, 330, 420, 430) provided at a portion of a lower end portion of the curtain airbag (#110, 210, 310, 410) that corresponds to a vehicle seat in a comfortable state in which a seat back of a vehicle seat is tilted toward a vehicle rear side by at least a predetermined angle in a vehicle side view (seat seen in figure 1A; seated occupant seen in figures 8-13), an upper end part of the seat back being positioned at the vehicle lower side of the belt line (part of the seat back upper portion is positioned at the vehicle lower side of the belt line #BL; figure 1A), the curtain airbag producing a reaction force at the time of inflation and deployment from a region at which the leading end chamber (front portion of airbag #110, 210, 310, 410) is disposed at the vehicle lower side relative to the belt line (#15), and the restraint performance improvement portion configured to prevent a head area of a vehicle occupant (#11) from moving past the curtain airbag toward a outer side of the curtain airbag in the vehicle width direction during restraint of the vehicle occupant (has the ability to so perform; figures 1B, 5, 8-14; function of anti-slip patch #120, 220, 320, 330, 420, 430 discussed in columns 3-9)
wherein:
the restraint performance improvement portion is configured to set a friction force of an inner side face of the curtain airbag in the vehicle width direction at the restraint performance improvement portion to be greater than a friction force of the inner side face in the vehicle width direction at portions of the curtain airbag other than the restraint performance improvement portion (has the ability to so perform, for configurations in which anti-slip patch #120, 220, 320, 330, 420, 430 is located on inner side face of curtain airbag #110, 210, 310, 410; columns 3-9)
the restraint performance improvement portion and at least a portion of the lower end portion of the curtain airbag that corresponds to the vehicle seat in the comfortable state, are located at a portion of the leading end chamber of the curtain airbag that, at the time of inflation and deployment, is disposed at the vehicle lower side relative to the belt line and at an outer side in the vehicle width direction (has the ability to so perform, for configurations in which anti-slip patch #120, 220, 320, 330, 420, 430 is attached to curtain airbag #110, 210, 310, 410 in a variety of predetermined locations, extending across the lower longitudinal length of the curtain air, and/or on the outer side of the airbag; columns 3-9)
wherein the restraint performance improvement portion is configured as a separate base fabric attached to a face of the curtain airbag at a vehicle cabin interior side of the curtain airbag, and a friction force of the separate base fabric is greater than the friction force of the inner side face in the vehicle width direction at the portions of the curtain airbag other than the restraint performance improvement portion (for configurations in which anti-slip patch #120, 220, 320, 330, 420, 430 is a separate base fabric located on inner side face of curtain airbag #110, 210, 310, 410; columns 3-9)
wherein the restraint performance improvement portion is configured as a coating applied to a face of the curtain airbag at a vehicle cabin interior side of the curtain airbag, the coating providing a greater friction force than the friction force of the inner side face in the vehicle width direction at the portions of the curtain airbag other than the restraint performance improvement portion (for configurations in which anti-slip patch #120, 220, 320, 330, 420, 430 is a coating applied to inner side face of curtain airbag #110, 210, 310, 410; columns 3-9)
wherein the restraint performance improvement portion includes stitching at a face of the curtain airbag at a vehicle cabin interior side of the restraint performance improvement portion (for configurations in which anti-slip patch #120, 220, 320, 330, 420, 430 is coupled to inner side face of curtain airbag #110, 210, 310, 410 via stitching; columns 3-9)
wherein a first end portion of a tension belt (tether #105, 305, 405) is fixed to a front pillar (#14), and a second end portion of the tension belt is attached to a vehicle lower side of an end portion, at a vehicle front side, of the leading end chamber (front portion of airbag #110, 210, 310, 410; figures 1A-2, 5, 6, 8, 10, 12, 14).

Response to Arguments
Applicant's arguments filed 12 March 2021 have been fully considered but they are not persuasive. In regards to pages 9-10, Czach et al. (US 8,353,530) discloses a curtain airbag (#110, 210, 310, 410) including a lower end portion of the leading end chamber (front chamber) being disposed at a vehicle lower side relative to a belt line (#15) at a time of inflation and deployment of the curtain airbag (figures 1B, 5, 8, 9, 14 specifically show front portion of curtain airbag located below belt line), and a restraint performance improvement portion (anti-slip patch #120, 220, 320, 330, 420, 430) disposed on an outer side panel of the curtain airbag (figures 2-4, 14, 15 specifically show anti-slip patch disposed on outboard panel of curtain airbag).

Allowable Subject Matter
Claims 8 and 9 appear to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616